Christian, J.,
dissenting:
Judge Crump and I feel constrained to dissent from the opinion of the majority of the court in this case for the following reasons:
The deed and contract, which is made a part of the deed, dated August 29, 1910, between Sallie A. Jones and her son, W. B. Jones, is badly expressed and ambiguous, but this is a possessory action, in which Omega Jones, the daughter of Sallie A. Jones, who was given a home for life by said deed, was not represented by counsel in the lower court, and had no opportunity to explain the ambiguity. This deed and contract were not to take effect until the death of Sallie A. J ones and her husband, which occurred within three years prior to the bringing of this action of unlawful detainer in 1923. The contract had the following conditions: “Providing that said W. B. Jones would buy from James C., Johnson a certain lot of land lying and being just across and on the west side of Markham public road, and W. B. Jones of the second part do agree to provide for and let this be a home for the lifetime of Omega M. Jones, providing she remains single and is under the same roof.” It appears from the record that W. B. Jones, on September 28, 1910, purchased four acres of land from J. C. Johnson on the waters of Banister river and adjoining the lands of C. W. Tune and others. In 1916, W. B. Jones became insolvent, all of his land was sold in a creditors’ suit, and Gammon purchased his interest in the old home place. We are all agreed that the intent of Sallie A. Jones was to provide a home for life for her daughter, Omega. The majority opinion construes the words “do hereby agree to provide for and let this be a home for the lifetime of Omega,” to refer to the Johnson land, *711though it is not identified as that in the contract except by similarity of name.
We think that the plain and natural meaning of the words “provide for” is support (Century Dictionary), “and let this he a home” refers to the old homestead where Omega lived with her mother, and this construction is strengthened by the words “is under the same roof. ’ ’ Our construction seems conclusive from the fact that W. B. Jones has never provided any home for his sister, and she has remained and is now “under the same roof,” to-wit, the old home of her mother.
As stated above, this action involves only the right of possession, and not whether the clauses are conditions, charges upon the land, or covenants. The statute law of Virginia provides (Virginia Code, section 5450): “No such judgment shall bar any action of trespass or ejectment between the same parties, nor shall any such judgment or verdict be conclusive, in any such future action, of the facts therein found.” W. B. Jones not having provided a home for Omega, Gammon, the purchaser of his rights in the old homestead, cannot try title to this land in an action of unlawful detainer.
Crump, P., concurs with Christian, J.